DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 8-14 are provisionally elected with traverse. Claims 5-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election/Restrictions
Applicant's election with traverse of Species I-II (claims 1-4 and 8-14) in the reply filed on 01/21/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that the basis for requirement was improper by virtue of the overlapping search for Species I-III.” 
This argument is not found persuasive because there would be a serious search and/or examination burden if restriction were not required for one or more of the following reasons (also see office action mailed on 05/11/2018).
(a) The inventions have acquired a separate status in the art in view of their different classification. 
(b) The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4 and 8-14 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claim 1, the claim, when “taken as a whole,” is directed to the abstract idea of modeling raw material valuation, comprising: receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing raw material information; calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a model of the chemical production process; calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan; receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs; calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the model of the chemical production process; calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan; calculating a breakeven value for a raw material transaction using a difference between the 
Independent claim 8
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 8 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mathematical relationships, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computer and display device…… in claims 1 and 8.”
Claims 1 and 8 recite “receiving a first set of inputs; receiving a second set of inputs; and outputting for display.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g.,
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 8 implying that “….…calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit; and outputting for display the breakeven value for the raw material transaction.....……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 
As a result, Examiner asserts that claims 2-4 and 9-14 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 8 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 8 include various elements that are not directed to the abstract idea. These elements include a computer and display device.
Examiner asserts that a computer and display device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claims 1 and 8 recite “receiving a first set of inputs; receiving a second set of inputs; and outputting for display.” The courts have recognized the following computer ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 6 and specification paras 31 and 106-107)1, of the specification detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements a computer and display device are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process 3
Claims 2-4 and 9-14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 8.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving an 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Apap et al. (US Pub. No. 2017/0308831) in view of Shao et al. (US Pub. No. 2015/0324714).
Regarding claim 1, Apap discloses a method for modeling raw material valuation, comprising:
receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing raw material information (see Apap, para [0045], wherein referring to Fig. 1B shows set of inputs raw material purchases for a feedstock supply options via a user interface display 110 of a process modeling system 100 (e.g., by the Modeler Engine 140 loading a spreadsheet with the data or entering the data));
calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a computer model of the chemical production process (see Apap, para [0028], wherein operations planning in chemical process industries with variable feeds (e.g., refineries) includes feedstock selection for the plant or refinery operations. The feedstock selection planning involves determining particular feedstocks (e.g., crudes) to procure (purchase), and the processing of the particular feedstocks to meet specifications and demand requirements, in a manner that optimizes the plant or refinery operations. To make these determinations, the feedstock selection planning must account for different uncertainties related to the procurement and processing of the feedstocks, such as market uncertainty (e.g., feedstock pricing, supply, and demand), operation uncertainty (e.g., equipment availability and capacity), and other uncertainty (e.g., assay quality). In the feedstock selection planning, the decisions on which feedstocks to procure typically require determining a set of feedstocks to purchase in advance on long-term contracts, and, further, determining a set of feedstocks to purchase in the short-term in the spot market);

    PNG
    media_image1.png
    20
    181
    media_image1.png
    Greyscale
 and demand-satisfaction constraints such as 
    PNG
    media_image2.png
    27
    60
    media_image2.png
    Greyscale
 where D is the demand (which may be uncertain));
calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan (see Apap, paras [0071]-[0072], wherein referring to Figs. 5D-5E where it compares the expected profit from the modeled outcomes of the two competing approaches on a case-by-case basis. Specifically, the method 540 calculates the difference between the profit resulting from the long-term contract procurement decisions from the Stage 1 approach and the profit from the deterministic approach, and then computes the mean of this quantity over all simulation cases. The estimated updated profit is  based on comparisons, the use of the Stage-I method leads to an improvement that is approximately 1 % of the profit of the respective deterministic base case, which is a significant improvement. As such, these numerical results indicate that this strategy provides significant economic benefits and far outperforms the deterministic approach, leading to a considerable increase in profit); and para [0069], wherein if the model is infeasible, then method 420, at step 535, 
calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit (see Apap, abstract, wherein each simulation case is solved to determine breakeven prices for one or more available spot feedstocks, and probabilistic analyses are performed on the breakeven prices for these spot feedstocks to determine a set of robust feedstocks to procure in the spot market; and paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches. Each graph indicates the difference in total expected profit between each simulation case of method 420 and the respective simulation case of the deterministic approach on the y-axis and the simulation case number on the x-axis. Specifically, FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day, respectively); and
outputting for display the breakeven value for the raw material transaction (see Apap, Fig. 6B shows a display the breakeven value).
Apap et al. fails to explicitly disclose receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set 
Analogous art Shao et al. discloses receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs (see Shao, para [0050], wherein obtain various inputs, such as production terminal information 104 (e.g., production schedule and/or infrastructure constraints), ship fleet information 106 (e.g., terminal compatibility, boil-off rates, fuel options, and/or degree of pooling), delivery contract information 108 (e.g., destination, annual quantity, ratability, pricing and/or optionality), and fiscal information 110 (e.g., tax and/or royalty structure));
Analogous art Shao et al. discloses calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process (see Shao, paras [0050]-[0054], wherein calculate optimal decisions using the one or more algorithms to maximize and/or minimize one or more objectives based on the input data, one or more soft constraint and one or more hard constraint; and generate output data based on decision data. Then, the LNG ship schedule  or updated ADP may be utilized to operate the LNG supply operations; and para [0058], wherein provide an annual development plan that integrates each of the components, such as multiple production facilities, multiple storage facilities, multiple berths both in production and regas side, multiple LNG grades, multiple ships in varying capacities 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock 
Regarding claim 2, Apap discloses the method of claim 1, wherein the raw material transaction is selling a designated amount of a specific raw material that has already been purchased and the breakeven value is a breakeven selling price (see Shao, para [0044], wherein equation (1) represents the objective function, in which a differentiable function f of variables x and y is minimized, where x and y are continuous and integer variable vectors, respectively. This function may be of the form 
    PNG
    media_image3.png
    27
    104
    media_image3.png
    Greyscale
 where c represents the vector of costs associated with continuous decisions x (e.g., raw material and utility costs, sales prices, etc.), and d represents the vector of costs associated with integer decisions y (e.g., equipment downtime costs, etc.).
Regarding claim 3, Apap discloses the method of claim 2, wherein the first set of inputs include the designated amount of the specific raw material (see Shao, para [0056], wherein continuing with FIG. 5A, step 520 of method 420, then, checks if at least one feedstock was characterized as a robust feedstock (e.g., robust crude) in step 515. If the method 420, at step 520, determines that none of the feedstocks were characterized as a robust feedstock, then the method 420 returns to step 515 to apply adjustments to the selection of robust feedstocks; otherwise, the method 420 proceeds to step 525. The method 420, at step 525, establishes an optimal feedstock volume to procure for each characterized robust feedstock. The modeled outcomes of the simulation cases, as determined in step 510, provide procurement (purchase) volumes 
Apap et al. fails to explicitly disclose the second set of inputs does not include the designated amount of the specific raw material.
Analogous art Shao et al. discloses the second set of inputs does not include the designated amount of the specific raw material (see Shao, para [0050], wherein as shown in Fig. 1A, an LNG optimization model 102 may obtain various inputs, such as production terminal information 104 (e.g., production schedule and/or infrastructure constraints), ship fleet information 106 (e.g., terminal compatibility, boil-off rates, fuel options, and/or degree of pooling), delivery contract information 108 ( e.g., destination, annual quantity, ratability, pricing and/or optionality), and fiscal information 110 (e.g., tax and/or royalty structure). These inputs are used by the LNG shipping optimization model 102 to generate various outputs that are used in the LNG shipping operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included the second set of inputs does not include the designated amount of the specific raw material because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied 
Regarding claim 4, Apap discloses the method of claim 2, wherein said calculating the breakeven selling price for the designated amount comprises adding a proposed income from selling the designated amount of the specific raw material to the difference between the estimated reference profit and the estimated updated profit (see Apap, paras [0081]-[0082], wherein Fig. 6B is an example probabilistic breakeven analysis of a refinery planning problem, with equipment availability uncertainty, used to select spot feedstocks to procure in the spot market (Stage 2). Fig. 6B illustrates a graph with breakeven prices ($/bbl) on the x-axis and the respective probability of the breakeven price being at or below the respective price (i.e., the corresponding risk level, a) on the y-axis.

    PNG
    media_image4.png
    106
    411
    media_image4.png
    Greyscale
; and paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches. Each graph indicates the difference in total expected profit between each simulation case of method 420 and the respective simulation case of the deterministic approach on the y-axis and the simulation case number on the x-axis. Specifically, FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as 
Regarding claim 8, Apap discloses a method for modeling raw material valuation, comprising:
receiving a first set of inputs for the chemical production process, the first set of inputs comprising existing raw material information, as set forth above with claim 1;
calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a computer model of the chemical production process, as set forth above with claim 1;
calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan, as set forth above with claim 1;
receiving a second set of inputs for the chemical production process, as set forth above with claim 1,
wherein the second set of inputs does not comprise an amount of a designated raw material that is included in the first set of inputs, as set forth above with claim 3;
calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan, as set forth above with claim 1; 

outputting for display the breakeven selling price for the amount of the designated raw material, as set forth above with claim 1.
Apap et al. fails to explicitly disclose receiving an indication that a production disruption in a chemical production process will occur within a planning horizon; that incorporates the production disruption; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process that incorporates the production disruption. 
Analogous art Shao et al. discloses receiving an indication that a production disruption in a chemical production process will occur within a planning horizon (see Shao, para [0058], wherein may provide updates to ship schedules based on operational disruption events, or on updated information that is different from the assumptions that were used for developing the plan, and/or on customer requests for delivery changes, and/or on new market opportunities. This functionality may be utilized
to enhance the 90-day delivery schedules (e.g., the 90-day plan), schedule repair, and/or ADP negotiation. Also, the present techniques may be configured to re-optimize schedules such that the deviations from the initial plan can be minimized, in addition to maximizing economics);
Analogous art Shao et al. discloses wherein the optimal reference production plan is calculated using a computer model of the chemical production process that 
Analogous art Shao et al. discloses calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process that incorporates the production disruption (see Shao, paras [0050]-[0054], wherein calculate optimal decisions using the one or more algorithms to maximize and/or minimize one or more objectives based on the input data, one or more soft constraint and one or more hard constraint; and generate output data based on decision data. Then, the LNG ship schedule  or updated ADP may be utilized to operate the LNG supply operations; and para [0058] and [0136], wherein provide an annual development plan that integrates each of the components, such as multiple production facilities, multiple storage facilities, multiple berths both in production and regas side, 
minimized, in addition to maximizing economics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included receiving an indication that a production disruption in a chemical production process will occur within a planning horizon; wherein the optimal reference production plan is calculated using a computer model of the chemical production process that incorporates the production disruption; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated 
Regarding claim 9, Apap discloses the method of claim 8, wherein the amount of the designated raw material is in (capacity-fulfillment) (see Apap, para [0009], wherein a capacity-fulfillment constraint, with respect to the robust feedstocks).
Apap et al. fails to explicitly disclose inventory.
Analogous art Shao et al. discloses inventory (see Shao, para [0050], wherein terminal inventory profile 114 (e.g., amount of inventory for a given time period)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included inventory because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Regarding claim 10, Apap discloses the method of claim 8. 

Analogous art Shao et al. discloses the amount of the designated raw material is in not in inventory, but is scheduled for delivery (see Shao, para [0051], wherein the outputs include an annual delivery plan (ADP) created to specify the LNG delivery schedule for the forthcoming planning period (e.g., year) for one or more customers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included the amount of the designated raw material is in not in inventory, but is scheduled for delivery because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Regarding claim 13, Apap discloses the method of claim 8, wherein said calculating the breakeven selling price for the amount of the designated raw material comprises adding a proposed income for selling the amount of the designated raw material to the difference between the estimated reference profit and the estimated updated profit, as set forth above with claim 4.
Regarding claim 14, Apap discloses the method of claim 8, wherein the chemical production process is an oil refinery process (see Apap, para [0001], wherein process industries with variable feeds, including refineries and petrochemical plants, process .
Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Apap et al. (US Pub. No. 2017/0308831), in view of Shao et al. (US Pub. No. 2015/0324714), and Ning Andrew et al. (Resource Modelling and Allocation for Stochastic Retailer Demand, November, Degree of Doctor of Philosophy thesis, 2012).
Regarding claim 11, Apap discloses the method of claim 10.
Apap et al. and Shao et al. combined fail to explicitly disclose wherein the computer model is a multi-period optimization model that simultaneously optimizes both a volume of raw materials purchased and delivery timing of the volume of raw materials within a sub-period of a planning horizon.
Analogous art Andrew et al. discloses a multi-period optimization model that simultaneously optimizes both a volume of raw materials purchased and delivery timing of the volume of raw materials within a sub-period of a planning horizon (see Andrew, pages 6-7, wherein a supply chain is defined as a network of manufacturing and distribution sites (i.e. suppliers and customers), where a site in the upstream is in turn a supplier to the downstream entities, through processes of supplying raw material for production, producing products, and moving goods to meet customer demands; pages 22-23, wherein Karmarkar (1980) provide the multi-period expansion and find that the characteristics of the optimal solutions are similar to the single period case. Diks and de Kok (1996) and Diks and de Kok (1998) conduct similar PLT investigations, but their main objective is to compare several heuristics techniques for determining the amounts 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included a multi-period optimization model that simultaneously optimizes both a volume of raw materials purchased and delivery timing of the volume of raw materials within a sub-period of a planning horizon because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the resource modelling and allocation for stochastic retailer demand of Andrew would improve supply chain network.
Regarding claim 12, Apap discloses the method of claim 11, wherein the sub-period is one day.

Analogous art Andrew et al. discloses the sub-period is one day (see Andrew, page 44, wherein the unit time interval can be defined as one week, one day, or even half of either).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included the sub-period is one day because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the resource modelling and allocation for stochastic retailer demand of Andrew would improve supply chain network.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2014/0067745; US Pat No. 5,966,694; US Pub No. 2017/0097616; US Pat No. 7,543,743; US Pub No. 2017/0148111; US Pub No. 2014/0324521; US Pub No. 2010/0082157; US Pub No. 2009/0327037; US Pub No. 2003/0050826; US Pub No. 2011/0131079; US Pat No. 7,039,592; US Pub No. 2012/0029966; US Pub No. 2003/0097243; US Pub No. 2011/0302013; US Pub No. 2005/0119768; US Pub No. 2014/0018949; US Pat No. 9805402; US Pub No. 2007/0050206; US Pub No. 2004/0186765; US Pub No. 2003/0033040; US Pub No. 2013/0204420; US Pub No. 2007/0255605; US Pub No. 2020/0097869; and Artur 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/10/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 6 and specification paras 31 and 106-107). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more.
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.